The employer had an occasional need to use dynamite. That dynamite is a dangerous instrumentality and must be specially stored, should not be subject to controversy. I believe further that one charged with the storage of such an instrumentality has a responsibility through every hour of the day, and that the question of being in the course and scope of his employment in connection with the storing of dynamite is not subject to any of the line of cases in which the time element has been decisive of the question.
If it be granted that the claimant was in the course of his employment because his custody of the dynamite was continuous, then the question of exactly how the accident occurred is of no more importance than would be the question of negligence. I dissent. *Page 858